Citation Nr: 1619429	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated 0 percent prior to December 17, 2013, and 10 percent as of December 17, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective September 4, 2008.  The rating assigned for bilateral hearing loss was increased during the pendency of the appeal to 10 percent, effective December 17, 2013.  Despite that increase, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested a hearing before the Board in the May 2014 substantive appeal, but withdrew the request in October 2015.


FINDINGS OF FACT

1.  Using the provisions of 38 C.F.R. § 4.86(a), the Veteran's audiological test results during the May 2010 VA examination correspond to Level VI for the left ear and Level II for the right ear.  

2.  Using the provisions of 38 C.F.R. § 4.86(a), the Veteran's audiological test results during the VA examination dated December 17, 2013, correspond to Level VI for the left ear and Level II for the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not higher, for bilateral hearing loss were met prior to December 17, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met as of December 17, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service medical records, assisted the Veteran in obtaining evidence, to include private treatment records, provided appropriate examinations to determine the severity of the disability, and provided the Veteran the opportunity to give testimony before the Board, although he withdrew his request for a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the record, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  Separate Diagnostic Codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2015). 

To rate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VIA, VII (2015).  

An alternative rating method which may be used for certain defined exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  An examination for hearing loss must be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Table VIA, Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average, will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  38 C.F.R. § 4.86 (2015).

Service connection for bilateral hearing loss was originally granted in the June 2010 rating decision that is the subject of this appeal.  The RO assigned a 0 percent rating, effective September 4, 2008.  The rating was increased in a July 2014 rating decision to 10 percent, effective December 17, 2013.

The evidence in this case consists of lay statements, VA and private medical treatment records, and two VA examination reports.  The Board notes that review of the VA and private treatment records does not show treatment for bilateral hearing loss.

The Veteran asserts that he is entitled to higher ratings for his bilateral hearing loss because he cannot hear and has numerous problems communicating in all facets of daily living.  He also reports that he was issued a special telephone because of the severity of the bilateral hearing loss.  In his May 2015 substantive appeal, the Veteran asserts that he should be compensated because he lost his hearing while serving in Vietnam.  

The Veteran underwent a VA audiology examination in May 2010.  He reported loss of hearing, but denied receiving any treatment for that condition.  In terms of functional impairment, the Veteran reported that he could not hear traffic or understand conversations.  Pure tone thresholds, in decibels, were: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
45
70
75
55
LEFT
60
70
80
85
74

A speech recognition test, performed with the Maryland CNC word list, was conducted.  The starting level of presentation was 75 decibels in the right ear and 90 decibels in the left ear.  The speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  The Maryland CNC speech recognition performance was good for both ears, and the examiner indicated that the test was not paused at any time as that was not necessary.  The examiner also indicated that the effect of the condition on the Veteran's daily activities was an inability to effectively communicate with others.  The results from the May 2010 VA examination correspond to Level I in the right ear and Level III in the left ear under Table VI.  The applicable percentage rating is 0 percent under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2015).

At a December 17, 2013, VA-ordered audiology examination, the Veteran reported a subjective worsening of hearing loss and reported overall functional impairment in that he had problems in multiple listening situations when there was noise.  Pure tone thresholds, in decibels, were: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
55
70
90
62.5
LEFT
60
70
85
90
76.25

The examiner noted that the test results were valid for rating purposes and that the use of speech discrimination scores was appropriate for the Veteran.  The speech recognition score was 100 percent in both ears.  The test was not paused at any time as this was unnecessary.  The results from the December 2013 VA examination correspond to a Level II in both ears under Table VI.  The applicable percentage rating is 0 percent under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2015).

The Board finds that preponderance of the evidence of record supports the assignment of a 10 percent rating for the service-connected bilateral hearing loss prior to December 17, 2013.  That is so because during the May 2010 VA examination, the Veteran's left ear exhibited pure tone threshold at each of the four specified frequencies of 55 decibels or more.  As such, an exception level of hearing loss was shown.  38 C.F.R. § 4.86(a) (2015).  The rating will be determined the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral, with each ear evaluated separately.  Under Table VIA, those audiological test results correspond to Level VI for the left ear.  Using Level VI for the left ear.  The right ear remains Level II under Table VI.  Therefore, the applicable percentage rating is 10 percent under Table VII.  38 C.F.R. § 4.85 (2015).

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for bilateral hearing loss as of December 17, 2013, at any time during the appeal period.  During the December 2013 examination, the Veteran's left ear again exhibited pure tone thresholds at each of the four specified frequencies of 55 decibels or more, such that 38 C.F.R. § 4.86(a) is again for application.  Using Level VI for the left ear and Level II for the right, the applicable percentage rating remains 10 percent under Table VII.  38 C.F.R. § 4.85 (2015).  Even if the left ear average was rounded up from 76.25 to 77, a Level VII designation would assigned to the left ear under Table VIA, the applicable percentage rating would remain 10 percent under Table VII using the Level II designation for the right ear.  38 C.F.R. § 4.85 (2015).  

The Board has considered whether 38 C.F.R. § 4.86(b) applies to this case during the entire appellate period.  Consideration under that provision is not warranted, as pure tone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz during either of the VA examinations, with each ear evaluated separately.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's bilateral hearing loss has warranted a 10 percent rating, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  52 Fed. Reg. 17607 (1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to rate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in the field. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes and compensates the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he cannot hear; that he has numerous problems communicating in all facets of daily living; that he was issued a special telephone because of the severity of his bilateral hearing loss; that he could not hear traffic or understand conversations; and that he had problems in multiple listening situations when there was noise.  The examinations found difficulty communicating.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  The examinations measured the speech recognition scores and pure tone threshold averages.  The rating criteria measure the difficulty hearing and thus consider that contention.  The evidence does not show frequent hospitalization or a level of interference that rises to marked, due to the hearing loss.  While the most recent examiner found an inability to effectively communicate, the rating criteria envision an diminution in the ability to communicate, and decreased effectiveness of communication.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial 10 percent rating for bilateral hearing loss prior to December 17, 2013, is granted.  

Entitlement to rating in excess 10 percent for bilateral hearing is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


